Citation Nr: 1803557	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  14-23 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder, including as secondary to service-connected exertional rhabdomyolysis.  

2.  Entitlement to an initial rating in excess of 10 percent for exertional rhabdomyolysis.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and his mother


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 2010 to June 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In February 2017, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The issue of entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder and including as secondary to service-connected exertional rhabdomyolysis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's exertional rhabdomyolysis is characterized by general muscle pain upon exertion on a periodic basis; but does not result in constant pain that is refractory to therapy.


CONCLUSION OF LAW

The criteria for an initial 20 percent rating, but no higher, for exertional rhabdomyolysis have been met.  38 U.S.C. §§ 1155, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.71a, 4.73, DCs 5025, 5326 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

With regard to the claim for an increased rating for exertional rhabdomyolysis, VA has met all statutory and regulatory notice and duty to assist provisions.  With respect to the propriety of the assigned rating for the service-connected exertional rhabdomyolysis, the Veteran has appealed from the original grants of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran's claim for service connection for exertional rhabdomyolysis was granted and an initial rating was assigned in the July 2011 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Relevant to the duty to assist, the Veteran's service treatment records, private treatment records and VA examination reports have been obtained and considered.  Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose. 

Neither the Veteran nor his representative has identified any additional evidence relevant to the claim on appeal. Hence, no further notice or assistance is required with respect to the issue decided herein and the Board will proceed with its adjudication.

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Further, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

Currently, the Veteran's 10 percent rating for exertional rhabdomyolysis has been assigned by analogy under 38 C.F.R. § 4.73, Diagnostic Code (DC) 5326 (addressing muscle hernia).  Rhabdomyolysis is defined as disintegration or dissolution of muscle.  More specifically, exertional rhabdomyolysis is due to intense, prolonged physical exertion and is defined by severe muscular soreness.  See Dorland's Illustrated Medical Dictionary, p.1626 (30th ed.).  

However, as the function of the rating criteria is to consider the impact of the Veteran's symptoms on his or her daily living and occupation, the Board may choose the best diagnostic code that fits his symptoms.  In this case, the most predominant symptom is nonspecific muscle pain and, accordingly, the Board concludes that the Veteran's disorder is best rated under 38 C.F.R. § 4.71a, DC 5025, which addresses fibromyalgia.  Ratings under this diagnostic code are based on evidence of widespread musculoskeletal pain and tender points with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms that are either constant, or nearly so, and refractory to therapy (which warrant a rating of 40 percent); or that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time (warranting a rating of 20 percent).

Under this diagnostic code, the Board concludes that a 20 percent rating is warranted for the Veteran's exertional rhabdomyolysis, as episodes of musculoskeletal pain are episodic and are precipitated by overexertion and have been shown to be approximately present one-third of the time. Specifically, the Veteran was hospitalized in July 2010 after physical training while in service and was placed on a limited profile.  He was referred to the Physical Evaluation Board (PEB) in February 2011, which found that the Veteran's exertional rhabdomyolysis was unfitting in his physically demanding MOS and that the risk of reoccurrence would place the Veteran and others at risk.  As a result, the PEB found the Veteran physically unfit for duty.  The Veteran was honorably discharged in June 2011.  

In addition, the Veteran testified at the February 2017 hearing that slight exertion and repetitive motion causes him pain and fatigue.  He stated that he was using an approximately 20 pound gas-powered trimmer for about ten minutes while doing some landscaping and after 30 minutes, he could not lift his hand to his face.  The Veteran's wife testified that the Veteran knelt down for three minutes to put air in a tire and almost could not get up even after such a short period of time.  

As a consequence, the Board finds that the evidence indicates whole-body pain that is episodic and, as such, a 20 percent rating is warranted.

The Board finds that a rating in excess of 20 percent is not warranted under DC 5025, as musculoskeletal pain has not been shown on a constant basis, but rather occurs episodically and usually in response to physical exertion.  For example, the Veteran reported in February 2017 that even with minimal exertion, he has reproduced leg and upper extremity pain and gets weak and tired.  Private medical treatment records from February 2017 indicate that the Veteran reported that he had not experienced any recent events of exertional rhabdomyolysis as he was not provoking the condition.  This does not indicate that the Veteran is experiencing pain that is constant or refractory to therapy.  

As a result, the record evidence before the Board shows that the Veteran experiences periodic musculoskeletal pain that is exacerbated by activity.  However, the evidence does not show that such pain is constant or refractory to therapy. Therefore, a 20 percent rating, but no more, is warranted under DC 5025.

The Board has also considered whether a rating in excess of 20 percent is warranted based on any other applicable diagnostic code, but finds that there is no basis for such a rating.  The Veteran was originally service-connected for rhabdomyolysis under DC 5326 and granted a 10 percent disability rating, which is the maximum schedular rating for DC 5326 without other injury to the muscle.  Here, as noted, the functional impairment, in the Board's judgment is more closely analogous to the criteria listed in DC 5025 based on the lay and medical evidence of symptomatology.  There is no legal basis upon which to award a higher schedular rating for rhabdomyolysis under DC 5326.  Therefore, the application of DC 5326 yields no more than a 10 percent rating, and thus the Veteran's exertional rhabdomyolysis is most appropriately rated, by analogy, at 20 percent disabling under DC 5025.


ORDER

An initial 20 percent rating, but no higher, for exertional rhabdomyolysis is granted for the entire appellate period, subject to applicable laws and regulations governing the award of monetary benefits.



REMAND

The Board regrets the delay, but finds that additional development is necessary before the Veteran's remaining claim on appeal can be decided.  

The Veteran maintains that his major depressive disorder is related to his service-connected exertional rhabdomyolysis.  He was afforded a VA examination in February 2014, which diagnosed him with major depressive disorder but found that it was less likely than not secondary to or exacerbated by his exertional rhabdomyolysis.  The examiner seemingly attributed the Veteran's depression to his lack of goals and life progress.  

At the February 2017 hearing, the Veteran stated that he believes that his major depressive disorder is related to his exertional rhabdomyolysis.  He clarified that the Army was supposed to be his career but that he was discharged because of his exertional rhabdomyolysis.  He stated that his exertional rhabdomyolysis was affecting his decision-making and his jobs in that the flare-ups prevented him from doing the manual things that he used to do, which took a mental toll on him. 

Given the Veteran's statements at the February 2017 hearing, the Board finds that an additional VA examination is necessary addressing the nature and etiology of the Veteran's acquired psychiatric disability.  

Additionally, the Veteran's representative indicated at the hearing that records from a Dr. B.A. regarding the Veteran's exertional rhabdomyolysis were of record.  Unfortunately, it does not appear that those records have been associated with the file.  On remand, those records should be properly obtained and associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any relevant, outstanding VA and private medical treatment records.  All reasonable attempts should be made to obtain any identified records.  

All identified private medical record, to include those of Dr. B.A., with any need assistance from the Veteran, should be obtained an associated with the record.

2.  After completion of directive #1, schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of the Veteran's acquired psychiatric disability.  The Veteran's claims file and a copy of this remand should be provided to the examiner and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies and provide an opinion as to the following:

a.  Identify all current acquired psychiatric disabilities.  

b.  For each diagnosed acquired psychiatric disability, opine whether it is at least as likely as not (50 percent probability or greater) that such psychiatric disability was incurred in or caused by active service.

c.  If not, opine whether it is at least as likely as not (50 percent probability or greater) that such psychiatric disability is caused by the Veteran's service-connected exertional rhabdomyolysis.

d.  If not, opine whether it is at least as likely as not (50 percent probability or greater) that the such psychiatric disorder is aggravated (i.e., chronically worsened beyond the natural progress) by the Veteran's service-connected exertional rhabdomyolysis.  

A full rationale must be provided for any opinion offered.  If an opinion cannot be offered without resort to mere speculation, the examiner must indicate why this is the case and indicate what additional evidence, if any, would allow for a more definitive opinion.

3.  Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as insufficient.

4.  After completing all actions set forth above and any further action needed as a consequence of the above development, readjudicate the claims on appeal.  If the benefit on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case and allow the appropriate time for response.  Then return the case to the Board for further appellate review.
	
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


